826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arthur PERRY, Plaintiff-Appellant,v.David HIGBY, Detroit Prosecutor, Gretchen Solai, Badge No.96, Detroit Police Officer, Defendants-Appellees.
No. 87-1098.
United States Court of Appeals, Sixth Circuit.
Aug. 17, 1987.

1
Before KEITH and NORRIS, Circuit Judges, and GIBBONS, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for counsel, the briefs of the parties and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff filed a 42 U.S.C. Sec. 1983 civil rights complaint alleging that, through a conspiracy, the defendants obstructed justice and caused plaintiff's conviction and incarceration for first degree murder.  Damages, prosecution of the defendants, and a new trial on the murder charge were sought.  The district court dismissed the case on the basis of res judicata.


4
Upon review, we conclude that the district court did not err in dismissing the case.  The instant case raised the identical issues which were presented in a prior case.  The prior case was dismissed as being outside the statute of limitations and no appeal was taken.  Res judicata bars subsequent cases between the same parties which raise the same issues.   White v. Colgan Electric Co., 781 F.2d 1214 (6th Cir.1986).


5
Accordingly, plaintiff's motion for the appointment of counsel is hereby denied.  The district court's decision dismissing plaintiff's case is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation